Exhibit 10.17.1

 

NONSTATUTORY STOCK OPTION AWARD AGREEMENT

FOR ANNUAL DIRECTOR GRANTS

 

THIS AGREEMENT is made as of the              day of                     ,
        , (the ”Agreement”) between SPINNAKER EXPLORATION COMPANY, a Delaware
corporation (the “Company”), and                                          
(“Director”). Capitalized terms used but not defined herein shall have the
meaning set forth in the SPINNAKER EXPLORATION COMPANY 2005 STOCK INCENTIVE PLAN
(the “Plan”).

 

To carry out the purposes of the Plan, by affording Director the opportunity to
purchase shares of common stock, par value $0.01 per share, of the Company
(“Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Director hereby agree as follows:

 

1. Grant of Option. The Company hereby irrevocably grants to Director the right
and option (“Option”) to purchase all or any part of an aggregate of
                     shares of Stock, on the terms and conditions set forth
herein and in the Plan, which Plan is incorporated herein by reference as a part
of this Agreement. This Option shall not be treated as an incentive stock option
within the meaning of section 422(b) of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2. Purchase Price. The purchase price of Stock purchased pursuant to the
exercise of this Option shall be $                 per share, which has been
determined to be not less than 105% of the fair market value of the Stock at the
date of grant of this Option. For all purposes of this Agreement, fair market
value of Stock shall be determined in accordance with the provisions of the
Plan.

 

3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice to the Company
at its principal executive office, at any time and from time to time after the
date of grant hereof.

 

This Option may be exercised only while Director remains a director of the
Company and will terminate and cease to be exercisable upon termination of
Director’s membership on the Board of Directors of the Company (the “Board”),
except that:

 

(a) If Director’s membership on the Board terminates for any reason other than
cause (as such term is defined in subparagraph (d) below) on or after the date
upon which Director completes five or more years of service as a member of the
Board, this Option may be exercised by Director (or Director’s guardian or legal
representative or Director’s estate or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of the death
of Director, or by a Permitted Transferee who acquires this Option pursuant to
Paragraph 5 of this Agreement) at any time during the period of three years
following such termination.

 

(b) If Director’s membership on the Board terminates by reason of disability
(within the meaning of section 22(e)(3) of the Code) prior to the date upon
which Director completes five or more years of service as a member of the Board,
this Option may be exercised by Director (or Director’s guardian or legal
representative or Director’s estate or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of the death
of Director, or by a

 



--------------------------------------------------------------------------------

Permitted Transferee who acquires this Option pursuant to Paragraph 5 of this
Agreement) at any time during the period of one year following such termination.

 

(c) If Director dies while a member of the Board prior to the date upon which
Director completes five or more years of service as a member of the Board,
Director’s estate (or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Director, or a
Permitted Transferee who acquires this Option pursuant to Paragraph 5 of this
Agreement) may exercise this Option at any time during the period of one year
following the date of Director’s death.

 

(d) If Director’s membership on the Board terminates for any reason or at any
time other than as described in (a), (b) or (c) above, unless Director
voluntarily terminates such membership or such membership is terminated for
cause, this Option may be exercised by Director, or by a Permitted Transferee
who acquires this Option pursuant to Paragraph 5 of this Agreement, at any time
during the period of three months following such termination, or by Director’s
estate (or the person who acquires this Option by will or the laws of descent
and distribution or otherwise by reason of the death of Director) during a
period of one year following Director’s death if Director dies during such
three-month period. The Committee appointed by the Board to administer the Plan
(the “Committee”) may, in its sole discretion, advise Director in writing, prior
to a voluntary termination of Director’s membership on the Board, that such
termination will be treated for purposes of this subparagraph as an involuntary
termination for a reason other than cause. As used in this Paragraph 3, the term
“cause” shall mean Director (i) has been convicted of a misdemeanor involving
moral turpitude or of a felony or (ii) has engaged in gross negligence or
willful misconduct in the performance of the duties of Director’s membership on
the Board.

 

This Option shall not be exercisable in any event after the expiration of five
years from the date of grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering to the Company shares of Stock having a fair market
value equal to the purchase price, or (c) any combination of cash or Stock. No
fraction of a share of Stock shall be issued by the Company upon exercise of an
Option or accepted by the Company in payment of the purchase price thereof;
rather, Director shall provide a cash payment for such amount as is necessary to
effect the issuance and acceptance of only whole shares of Stock. Unless and
until a certificate or certificates representing such shares shall have been
issued by the Company to Director, Director (or the person permitted to exercise
this Option in the event of Director’s death, or a Permitted Transferee, as
applicable) shall not be or have any of the rights or privileges of a
stockholder of the Company with respect to shares acquirable upon an exercise of
this Option.

 

4. Withholding of Tax. To the extent that the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option results in
compensation income to Director for federal or state income tax purposes,
Director shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Stock as the Company may require
to meet its obligation under applicable tax laws or regulations, and, if
Director fails to do so, the Company is authorized to withhold from any cash or
Stock remuneration then or thereafter payable to Director any tax required to be
withheld by reason of such resulting compensation income. Upon an exercise of
this Option, the Company is further authorized in its discretion to satisfy any
such

 

-2-



--------------------------------------------------------------------------------

withholding requirement out of any cash or shares of Stock distributable to
Director upon such exercise.

 

5. Transferability. Any rights or interests in this Option will be transferable
only as provided in Section 10(a) of the Plan, including Section 10(a)(i) of the
Plan regarding transfers to Permitted Transferees made in accordance with the
provisions of Section 10(a) of the Plan. Following the transfer of this Option,
as permitted by the Committee in its complete discretion, (a) this Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term “Director” shall be deemed
to refer to the Permitted Transferee, the recipient under a qualified domestic
relations order, the estate or heirs of a deceased Director, or other
transferee, as applicable, to the extent appropriate to enable the holder to
exercise this Option in accordance with the terms of the Plan and applicable law
and (b) the provisions of this Option relating to exercisability shall continue
to be applied with respect to the original holder and, following the occurrence
of any such events described herein, this Option shall be exercisable by the
Permitted Transferee, the recipient under a qualified domestic relations order,
the estate or heirs of a deceased Director, or other transferee, as applicable,
only to the extent and for the periods that would have been applicable in the
absence of the transfer.

 

6. Recapitalization or Reorganization.

 

(a) Existence of Options. The existence of this Option shall not affect in any
way the right or power of the Board or the stockholders of the Company to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company or any of its Subsidiaries, any issue of debt or equity securities
ahead of or affecting Stock or the rights thereof, the dissolution or
liquidation of the Company or any of its Subsidiaries or any sale, lease,
exchange or other disposition of all or any part of the assets or business of
the Company or any of its Subsidiaries or any other corporate act or proceeding.

 

(b) Subdivision or Consolidation of Shares. The shares of Stock issuable
pursuant to the exercise of this Option are shares of Stock as presently
constituted, but if, and whenever, prior to the expiration this Option, the
Company shall effect a subdivision or consolidation of shares of Stock or the
payment of a stock dividend on Stock without receipt of consideration by the
Company, the number of shares of Stock with respect to which this Option may
thereafter be exercised (i) in the event of an increase in the number of
outstanding shares of Stock shall be proportionately increased, and the purchase
price per share of Stock shall be proportionately reduced, and (ii) in the event
of a reduction in the number of outstanding shares of Stock shall be
proportionately reduced, and the purchase price per share of Stock shall be
proportionately increased. Any fractional share resulting from such adjustment
shall be rounded up to the next whole share.

 

(c) Recapitalizations and Corporate Changes. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Stock covered by this
Option shall be adjusted so that the Option shall thereafter cover the number
and class of shares of capital stock and securities to which the holder would
have been entitled pursuant to the terms of the recapitalization if, immediately
prior to the recapitalization, the holder had been the holder of record of the
number of shares of Stock then

 

-3-



--------------------------------------------------------------------------------

covered by the Option. If (i) the Company merges with or into any entity or is a
party to a consolidation, (ii) the Company sells, leases or exchanges or agrees
to sell, lease or exchange all or substantially all of its assets to any other
Person or entity, (iii) the Company is to be dissolved and liquidated, (iv) any
Person or entity, including a “group” as contemplated by section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting stock (based
upon voting power), or (v) as a result of or in connection with a contested
election of the members of the Board, the persons who were members of the Board
before such election shall cease to constitute a majority of the Board (each
such event is referred to herein as a “Corporate Change”), the Committee shall
effect one or more of the following alternatives: (A) accelerate the time at
which this Option may be exercised so that the Option may be exercised in full
for a limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which date the Option, to the
extent unexercised, and all rights of the holder thereunder shall terminate, (B)
require the mandatory surrender to the Company of this Option (irrespective of
whether the Option is then exercisable) as of a date, before or after such
Corporate Change, specified by the Committee in which event the Committee shall
thereupon cancel the Option and pay or cause to be paid to the holder the
securities or other property (including, without limitation, cash) exchanged for
the shares of Stock subject to such Option that the holder would have been
entitled to pursuant to the terms of the agreement of merger, consolidation or
sale of assets and dissolution if, immediately prior to such merger,
consolidation or sale of assets and dissolution, the holder had been the holder
of record of the number of shares of Stock then covered by such Option, (C) make
such adjustment to the Option as the Committee deems appropriate to reflect such
Corporate Change (provided, however, that the Committee may determine in its
sole discretion that no adjustment is necessary to the Option), or (D) provide
that the number and class of shares of Stock covered by this Option shall be
adjusted so that the Option shall thereafter cover the number and class of
shares of stock or other securities or property (including, without limitation,
cash) to which the holder would have been entitled pursuant to the terms of the
agreement of merger, consolidation or sale of assets and dissolution if,
immediately prior to such merger, consolidation or sale of assets and
dissolution, the holder had been the holder of record of the number of shares of
Stock then covered by such Option. The provisions contained in this Paragraph
6(c) shall not terminate any rights of the holder to further payments pursuant
to any other agreement with the Company following a Corporate Change.

 

(d) Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to this Option or the purchase
price per share.

 

7. Status of Stock. The Company intends to register for issuance under the
Securities Act of 1933, as amended (the “Securities Act”) the shares of Stock
acquirable upon exercise of this Option, and to keep such registration effective
throughout the period this Option is exercisable. In the absence of such
effective registration or an available exemption from registration under the
Securities Act, issuance of shares of Stock acquirable upon exercise of this
Option will be delayed

 

-4-



--------------------------------------------------------------------------------

until registration of such shares is effective or an exemption from registration
under the Securities Act is available. The Company intends to use its reasonable
efforts to ensure that no such delay will occur. In the event exemption from
registration under the Securities Act is available upon an exercise of this
Option, Director (or the person permitted to exercise this Option in the event
of Director’s death or incapacity or a Permitted Transferee, as applicable), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws.

 

Director agrees that the shares of Stock which Director may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws. Director also agrees that (i) the certificates representing the shares of
Stock purchased under this Option may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
shares of Stock purchased under this Option on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of the shares of Stock purchased under this
Option.

 

8. Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed. A notice shall be effective when actually received by the
Company in writing and in conformance with this Agreement and the Plan.

 

9. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

10. Furnish Information. Director agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.

 

11. Remedies. The parties to this Agreement agree that each shall bear its own
share of expenses and fees, including, but not limited to, attorneys’ expenses
and fees incurred in connection with the enforcement of the terms and provisions
of this Agreement whether by an action to enforce specific performance or for
damages for its breach or otherwise.

 

12. Information Confidential. As partial consideration for the granting of this
Option, Director hereby agrees with the Company that Director will keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that Director has relating to the terms
and conditions of this Agreement; provided, however, that such information may
be disclosed as required by law and may be given in confidence to Director’s
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan. In the event any breach of
this promise comes to the attention of the Company, it shall take into
consideration that breach in determining whether to recommend the grant of any
future similar award to Director, as a factor militating against the
advisability of granting any such future award to Director.

 

-5-



--------------------------------------------------------------------------------

13. No Liability for Good Faith Determinations. The members of the Board and the
Committee shall not be liable for any act, omission, interpretation or
determination taken or made in good faith with respect to this Agreement or this
Option and all members of the Board or the Committee and each and any officer or
employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination or interpretation.

 

14. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

 

15. Company Records. Records of the Company or its Subsidiaries regarding the
period during which Director serves as a director of the Company, termination of
Director’s status as a director of the Company and the reason therefor, and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.

 

16. Company Action. Any action required of the Company shall be by resolution of
its Board or by a person authorized to act by resolution of the Board.

 

17. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.

 

19. Headings. The titles and headings of paragraphs are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

 

20. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Director, or to Director’s
legal representative, heir, legatee, distributee, or Permitted Transferee in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Company may require
Director or Director’s legal representative, heir, legatee, distributee, or
Permitted Transferee as a condition precedent to such payment or issuance, to
execute a release and receipt therefor in such form as it shall determine.

 

21. Amendment. This Agreement may be amended by the Committee; provided,
however, that no amendment may decrease Director’s rights inherent in this
Option prior to such amendment without Director’s express written consent.
Notwithstanding the provisions of this Paragraph 21, this Agreement may be
amended by the Committee to the extent necessary to comply with applicable laws
and regulations and to conform the provisions of this Agreement to any changes
thereto.

 

22. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

 

-6-



--------------------------------------------------------------------------------

23. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Director has executed this Agreement,
all as of the day and year first above written.

 

SPINNAKER EXPLORATION COMPANY

By:

   

Name:

   

Title:

    DIRECTOR

By:

   

Name:

   

 

-7-